Citation Nr: 0405034	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty for training in the Army 
Reserves from August 7, 1981 to November 26, 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO).  

In September 2001, a personal hearing was held at the RO 
before a Hearing Officer.  A transcript of the hearing has 
been associated with the claims file.  

In July 2003, the veteran testified before the undersigned 
Veteran's Law Judge at a hearing in Washington, DC.  A 
transcript of that hearing has been associated with the 
claims folder.


FINDING OF FACT

It is at least as likely as not that an acquired psychiatric 
disability, to include post-traumatic stress disorder, is 
related to appellant's military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt, an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, was incurred in appellant's duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ .102, 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In light of the Board's award herein of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, the evidentiary record is obviously adequate 
and no further notice or development is indicated.

I.  Factual Background

A review of the service medical records shows that the 
veteran the veteran was seen with complaints of severe ear 
pain in August 1981.  In October 1981, she was referred to 
Community Mental Health to evaluate her potential for 
retention.  She reported difficulty interacting with people 
and establishing relationships.  The impression was 
interpersonal problem.  

Private medical records dated in October 1982, show that the 
veteran was hospitalized and treated for major depression, 
recurrent, without melancholia.  She was referred for 
admissions because of complaints and symptoms of depression 
and suicidal ideation.  It was noted that many of the 
personality characteristics as well as depression could 
probably be traced back and attributed to many years of 
neglect and abuse in childhood.  

Private medical records dated in February 1986, show that the 
veteran was hospitalized twice for major depression and acute 
psychotic reaction.

A magnetic resonance imaging of the brain conducted in 
October 1990 revealed no intracranial abnormalities.  

Private medical records dated in October 1992, show that the 
veteran was hospitalized for major depression, recurrent, 
without melancholia.  

Private medical records dated from January 1993 to December 
1993 show treatment for bipolar disorder.  She provided a 
history of depression since high school as well as a history 
of multiple hospitalizations and several suicide attempts.  

Private medical records dated in June 1997, show that the 
veteran was seen and treated for mental disorder, not 
otherwise specified due to medical condition.  Records dated 
from July 1997 to December 1997 show treatment for depression 
and bipolar disorder.  

In a May 2001 statement, J.G., LCSW-C, reported that the 
veteran was referred from a County Department of 
Developmental Disabilities.  The veteran related mental 
health problems following a grenade explosion during basic 
training in 1981.  The diagnosis was dysthymic disorder.  The 
psychological assessment was inconclusive as to whether the 
veteran's mental health problems were related to the claimed 
grenade explosion in 1981.  Individual counseling was 
recommended to help manage depressive symptoms.  The veteran 
received individual counseling from May 2001 to September 
2001.  

In a July 2001 statement, E.B., LCSW-C, opined that although 
there were some factors of past abuse involved that at the 
very least the grenade incident was life threatening and 
aggravated if not caused PTSD.  

In July 2001, the veteran underwent a psychological 
assessment.  The veteran reported a memory gap for the 
period, 1981 to 1987.  She had an early history of abuse, 
neglect, and rape.  She experienced, mental, sexual, and 
physical abuse throughout her youth.  She sniffed paint and 
used downers occasionally.  She denied the use of drugs or 
alcohol.  The pertinent diagnosis was bipolar I, most recent 
episode depressed, moderate.  

The veteran submitted lay statements dated in August 2001 
from individuals that stated current depression was secondary 
to hearing loss. 

During a personal hearing in September 2001 at the RO, the 
veteran testified that during active service she participated 
in throwing grenades.  During such practice, another soldier 
did not throw the grenade and a drill sergeant grabbed the 
grenade and threw it.  

In a stated dated in October 2001, the veteran reported that 
following a grenade explosion during basic training, she 
became confused and depressed.  She also felt frightened.  

The veteran was accorded a VA PTSD examination in October 
2001.  She reported that during her basic training she pulled 
that pin of a grenade, but did not throw it.  The sergeant 
rushed to grab it just in time to protect the lives of those 
near by.  He threw it high into the air where it exploded 
with particles coming down.  She has suffered reenactment of 
the encounter.  She experienced depression, sweating 
episodes, nightmares of balloon popping, and flashing lights, 
particles falling around her.  The diagnoses was PTSD, 
chronic severe with obsessive-compulsive characteristics and 
depressive features.  The examiner opined that the veteran's 
current medical condition was at least as likely as not 
related to her military service injury.  

In June 2002, a VA physician reviewed the veteran's claim 
folder in its entirety.  The examiner concluded that this was 
a complicated case where several reports by different 
treating sources, mental and nonmental professionals have 
presented a variety of diagnosis and assessment, making a 
final assessment difficult.  He further stated that because 
of the inconsistencies in the file and numerous diagnoses 
given in addition to notable psychiatric history prior to the 
veteran's enlistment into service, it was necessary to 
reschedule a new examination in order to obtain detailed data 
about the inconsistencies of the longitudinal history and to 
consolidate all diagnoses in addition to render a detailed 
account of criterions ascribed to PTSD and functional 
limitations.  

In an October 2002 statement, W.C.M, Ph.D., reported that he 
began treatment with the veteran in April 2002.  He stated 
that that after the grenade explosion, the veteran 
experienced a period of amnesia for about five years with 
subsequent psychiatric problems.  Dr. M. stated that the 
veteran's profile closely matched that of PTSD, and the 
grenade episode served as the precipitating event rather than 
the primary cause.  It was noted that prior to her military 
trauma the veteran was able to cope with her childhood 
trauma, and her military experienced caused her psychological 
problems to exceed her coping ability.  

The veteran was afforded a VA examination in October 2002.  
The report reflects that the examiner reviewed the claims 
folder in its entirety.  The diagnosis was PTSD of moderate 
severity, chronic, delayed and dysthymia, linked to 
posttraumatic stress disorder.  The examiner stated that 
after a careful review of the claims folder and the medical 
literature, it would be reasonable to conclude that the 
veteran's allegations of depression and PTSD linked to 
service were supported by consistent and objective clinical 
findings.  Of significance, was that despite the veteran's 
difficult upbringing, appeared to have been accepted into the 
service, not having a history of psychiatric intervention for 
unspecific psychopathology.  It was after the incident of the 
exploding grenade, and separation from service, when the 
veteran began to manifest a symptomatology that is now 
referred to as PTSD.  Finally, the examiner stated that the 
veteran's medical condition was at least as likely as not 
related to her military service injury.  

During a July 2003 hearing before the undersigned, 
appellant's testimony was consistent with the aforestated 
contentions.  

II.  Legal Analysis 

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In such cases, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Thus, a question for resolution is whether the evidentiary 
record includes competent evidence showing that an in-service 
stressor sufficient to support a diagnosis of a post- 
traumatic stress disorder actually occurred.  With regard to 
the second element under 38 C.F.R. § 3.304(f), the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."

In VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in an actual fight or encounter with 
a military foe or hostile unit/instrumentality.  That phrase 
"would not apply to veterans who served in a general 'combat 
area' or 'combat zone' but did not themselves engage in 
combat with the enemy."  Additionally, that General Counsel 
opinion stated that "the fact that a veteran participated in 
a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat."  In the 
instant case, the veteran has not alleged specific service 
stressors involving actual participation in "combat."  
Moreover, the evidence does not support participation in 
combat.  In fact, the veteran did not serve during a period 
of war.  

Under the circumstances of this particular case, it is the 
Board's opinion that credible supporting evidence that the 
claimed in-service stressors occurred has been presented.  
The appellant's description of the alleged service stressor 
has been internally consistent for the most part.  The Board 
has also considered the fact that the RO found the veteran's 
alleged stressor credible in establishing service connection 
for hearing loss and tinnitus.  

As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  The Board finds that it is not 
unreasonable to conclude that the positive evidence (which 
includes appellant's available service records indicating 
complaints of severe ear pain, her written statements and 
testimony alleging the grenade explosion, and the recent 
examiners' opinions on VA psychological and psychiatric 
examinations that appellant has an acquired psychiatric 
disability, to include post-traumatic stress disorder, 
related to grenade explosion) and the negative evidence 
(which includes the conflicting evidence as to whether the 
service stressor has been sufficiently substantiated, and the 
conflicting medical opinions as to the validity of a post- 
traumatic stress disorder diagnosis) are in relative 
equipoise.  Therefore, resolving all reasonable doubt in 
appellant's favor, service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, is granted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304(f).


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for an acquired psychiatric disability, to 
include PTSD, is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



